LATTIMORE, J.
Appellant appeals from a conviction in the district court of Hale county, sitting as a juvenile court and rendering a judgment finding appellant guilty of being a delinquent child, and ordering him confined in the State Industrial School for Boys, at Gatesville. The judgment recites that a jury was waived and appellant found guilty of being a delinquent child.
A motion for a new trial was made and overruled, and the case, as brought here, presents but one point, to wit, that the complaint filed against appellant shows him to be guilty of a felony, and that in a felony case a jury cannot be waived; Under our statutes, a charge against one of being a delinquent child is not a felony, and a jury can be waived. This identical question was before this court in the companion case of Allen Lee v. State, 215 S. W. 856, decided at a former day of this term adversely to the contention of appellant.
No error appearing in the record, the judgment of the trial court is affirmed.